Exhibit 10.31

AIA® Document A111TM – 1997

Standard Form of Agreement Between Owner and Contractor where the basis for
payment is the COST OF THE WORK PLUS A FEE with a negotiated Guaranteed Maximum
Price

AGREEMENT made as of the 28th day of November in the year Two Thousand Seven

(In words, indicate day, month and year)

BETWEEN the Owner:

(Name, address and other information)

Tarantula Ventures LLC

c/o DuPont Fabros Technology, Inc.

1212 New York Avenue, NW, Suite 900

Washington, D.C. 20005

and the Contractor:

(Name, address and other information)

Holder Construction Group, LLC

3333 Riverwood Parkway, Suite 400

Atlanta, Georgia 30339

The Project is:

(Name and location)

Tarantula Ventures LLC – CH1 Data Center, Phase 1

2200 Busse Road

Elk Grove Village, Cook County, Illinois

The Architect is:

(Name, address and other information)

Donnally Vujcic Associates, LLC

400 Professional Drive, Suite 200

Gaithersburg, Maryland 20879-3433

The Owner and Contractor agree as follows.

ADDITIONS AND DELETIONS:

The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed.

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

This document is not intended for use in competitive bidding.

AIA Document A201-1997, General Conditions of the Contract for Construction, is
adopted in this document by reference. Do not use with other general conditions
unless this document is modified.

This document has been approved and endorsed by the Associated General
Contractors of America.

ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.



 

--------------------------------------------------------------------------------

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 11:46:50 on 05/15/2007 under Order
No. 1000301948_1 which expires on 5/14/2008, and is not for resale.

 

User Notes: Error! Unknown document property name.    (3213094286)

 

1



--------------------------------------------------------------------------------

ARTICLE 1 THE CONTRACT DOCUMENTS

The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to execution of this Agreement, other documents listed in this
Agreement and Modifications issued after execution of this Agreement; these form
the Contract, and are as fully a part of the Contract as if attached to this
Agreement or repeated herein. The Contract represents the entire and integrated
agreement between the parties hereto and supersedes prior negotiations,
representations or agreements, either written or oral. An enumeration of the
Contract Documents, other than Modifications, appears in Article 15. If anything
in the other Contract Documents is inconsistent with this Agreement, this
Agreement shall govern.

ARTICLE 2 THE WORK OF THIS CONTRACT

2.1. The Contractor shall fully execute the Work described in the Contract
Documents, except to the extent specifically indicated in the Contract Documents
to be the responsibility of others.

2.2 Reserved.

2.3 The Work shall consist of the performance and final completion of all Work,
including, without limitation, shell construction of the entire building,
necessary for the occupancy and convenient and beneficial use by one (1) or more
of Owner’s tenants of computer room #’s 1- 16 (the “Computer Rooms”), with 18.2
megawatts (“MW”) of Critical Load Power, redundantly served and with associated
cooling. The Work (the “Scope of Work”) shall include, without limitation, those
items of Work described in Exhibit 2.3.1 attached hereto and made a part hereof.
Upon completion of the Work, Computer Room #’s 1—16 will be occupied by Owner
and/or one (1) or more of Owner’s tenants, and after such completion, Contractor
shall not have access to Computer Room #’s 1—16, except as permitted by Owner in
writing or as necessary in connection with level 4 testing & level 5
commissioning.

As used herein, “Critical Load Power” shall mean the total power available for
utilization that feeds through each distribution switchboard to the output
circuit breaker of each power distribution unit within the Computer Rooms at the
Project, excluding power for any heat rejection, HVAC system or non-critical
lighting.

ARTICLE 3 RELATIONSHIP OF THE PARTIES

The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with the Architect and
exercise the Contractor's skill and judgment in furthering the interests of the
Owner; to furnish efficient business administration and supervision; to furnish
at all times an adequate supply of workers and materials; and to perform the
Work in an expeditious and economical manner consistent with the Owner's
interests. The Owner agrees to furnish and approve, in a timely manner,
information required by the Contractor and to make payments to the Contractor in
accordance with the requirements of the Contract Documents.

ARTICLE 4 DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

§ 4.1 The date of commencement of the Work shall be the date of this Agreement
unless a different date is stated below or provision is made for the date to be
fixed in a notice to proceed issued by the Owner.

(Insert the date of commencement, if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)

The date of commencement of the Work is agreed to be March 13, 2007.

If, prior to commencement of the Work, the Owner requires time to file
mortgages, mechanic's liens and other security interests, the Owner's time
requirement shall be as follows:

N/A

§ 4.2 The Contract Time shall be measured from the date of commencement.

§ 4.3 The Contractor shall achieve Substantial Completion of the entire Work not
later than May 15, 2008

(Insert number of calendar days. Alternatively, a calendar date may be used when
coordinated with the date of commencement. Unless stated elsewhere in the
Contract Documents, insert any requirements for earlier Substantial Completion
of certain portions of the Work.)

 

2



--------------------------------------------------------------------------------

Portion of Work

  

Substantial Completion date

N/A     

, subject to adjustments of this Contract Time as provided in the Contract
Documents.

(Insert provisions, if any, for liquidated damages relating to failure to
complete on time, or for bonus payments for early completion of the Work.)

Liquidated Damages. The Contractor shall pay the Owner the sum of three thousand
dollars ($3,000.00) per day for each and every calendar day of unexcused delay
in achieving Substantial Completion of the Work beyond the date set forth in the
Contract Documents for Substantial Completion.

Contractor acknowledges that any sums due and payable hereunder by the
Contractor shall be payable, not as a penalty, but as liquidated damages
representing an estimate of the damages likely to be sustained by the Owner,
estimated at the time of executing the agreement for construction.

The Contractor acknowledges that the Substantial Completion date is essential to
the successful completion of the Project, that as of the date of this Agreement
the Substantial Completion date is reasonable and that Contractor has no
knowledge of any existing basis for adjusting such date, and that Contractor
will take all reasonably necessary measures to meet such Substantial Completion
date.

ARTICLE 5 BASIS FOR PAYMENT

§ 5.1 CONTRACT SUM

§ 5.1.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor’s performance of the Contract. The Contract Sum is the Cost of
the Work as defined in Article 7 plus the Contractor’s Fee.

§ 5.1.2 The Contractor’s Fee is equal to one and seven-tenths percent (1.7%) of
the Cost of the Work. Owner and Contractor may, in the future, agree to state
the Contractor’s Fee as a fixed amount, in which case the Contractor’s Fee shall
be established in a Change Order entered into between Owner and Contractor.

(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor’s Fee, and describe the method of adjustment of the
Contractor’s Fee for changes in the Work.)

§ 5.2 GUARANTEED MAXIMUM PRICE

§ 5.2.1 The sum of the Cost of the Work and the Contractor’s Fee is guaranteed
by the Contractor not to exceed One Hundred Sixty-Seven Million and No/100
Dollars ($167,000,000.00), subject to additions and deductions by Change Order
and Change Directive as provided in the Contract Documents. Such maximum sum is
referred to in the Contract Documents as the “Guaranteed Maximum Price” or
“GMP.” Costs which would cause the Guaranteed Maximum Price to be exceeded shall
be paid by the Contractor without reimbursement by the Owner.

The parties acknowledge that one component of the GMP is the Guaranteed Maximum
Cost of the Contractor’s General Conditions. The “Guaranteed Maximum Cost of the
Contractor’s General Conditions” is Three Million Eighty-Eight Thousand Three
Hundred Ninety-Eight and No/100 Dollars ($3,088,398.00) and is the limit of
Contractor’s compensation on account of all Work not performed by Subcontractors
or supplied through Purchase Orders executed directly by Contractor or assigned
by Owner to Contractor, including, without limitation, the cost of performing
Work with the Contractor’s own forces (except any trade Work performed by
Contractor’s own forces or by an Affiliate in accordance with the requirements
of Section 10.4 below), equipment supplied by Contractor, job site supervision,
vehicles, office supplies, field office trailers and furniture, phones, home
office management and overhead, travel expenses, and insurance. A list of key
aspects (but not necessarily all) of the Work to be performed as the
Contractor’s General Conditions Work is set forth in Exhibit 5.2.1.
Notwithstanding anything to the contrary contained herein and for the avoidance
of doubt: (a) the Guaranteed Maximum Cost of the Contractor’s General Conditions
is guaranteed by the Contractor not to exceed Three Million Eighty-Eight
Thousand Three Hundred Ninety-Eight and No/100 Dollars ($3,088,398.00), subject
to additions and deductions by Change Order and Change Directive as provided in
the Contract Documents; (b) Costs which would cause the Guaranteed Maximum Cost
of the Contractor’s General Conditions to be exceeded shall be paid by the
Contractor without reimbursement from Owner; and (c) Contractor shall, with
respect to the Cost of the Contractor’s General Conditions, have obligations to
retain records and cooperate with audits as required under Article 11 hereof.
Furthermore, in the event the Cost of the Contractor’s General Conditions is
less than the Guaranteed Maximum Cost of the Contractor’s General Conditions,
then the

 

3



--------------------------------------------------------------------------------

difference, as of the date of final completion, between the total aggregate sum
of the Cost of the Contractor’s General Conditions and the Guaranteed Maximum
Cost of the Contractor’s General Conditions shall be added to the Savings (as
defined below) that will be shared by the Owner, the Contractor, the mechanical
Subcontractor, and the electrical Subcontractor pursuant to this Section 5.2.1.

In an effort to achieve the highest level of performance in regards to cost,
schedule, and quality, the Owner has established a performance incentive program
as described in this paragraph in which the mechanical Subcontractor and the
electrical Subcontractor have the opportunity to share in the cost savings of
the respective subcontracts between the mechanical Subcontractor and the
Contractor and the electrical Subcontractor and the Contractor (respectively,
the “Mechanical Subcontract” and the “Electrical Subcontract”). Provided that:
(x) the Work is finally complete, including, without limitation, successful
level 4 testing and level 5 commissioning of all electrical and mechanical
equipment, to allow for the occupancy and convenient and beneficial use by one
(1) or more of Owner’s tenants of Computer Room #’s 1—16, with 18.2 MW of
Critical Load Power, redundantly served and with associated cooling, on or
before May 15, 2008, (y) the Work is performed in a manner satisfactory to Owner
and in accordance with the Contract Documents, and (z) the Overall Project
Savings (hereinafter defined) are equal to or greater than the Savings
(hereinafter defined), then the difference, as of the date of final completion
of the Work, between (i) the guaranteed maximum price under the Mechanical
Subcontract upon final completion of the Work and the total aggregate sum of the
cost of the work plus the Subcontractor’s fee under the Mechanical Subcontract
(such difference, the “Mechanical Savings”) and (ii) the guaranteed maximum
price under the Electrical Subcontract upon final completion of the Work and the
total aggregate sum of the cost of the work plus the Subcontractor’s fee under
the Electrical Subcontract (such difference, the “Electrical Savings”) (the
Mechanical Savings and the Electrical Savings, collectively, the “Savings”)
shall be shared by the Owner, the mechanical Subcontractor and the electrical
Subcontractor as follows: TWENTY-FIVE percent (25%) of the Savings shall be paid
as a “Performance Incentive Bonus” in the manner set forth below, and the
remainder shall inure to the benefit of the Owner; provided, however, that the
mechanical and electrical Subcontractors shall not be entitled to receive the
Performance Incentive Bonus until the date of final payment to the Contractor.
Election of Alternates generated by Owner that reduce the GMP shall not be
considered as Savings to the Owner and shall not be subject to the foregoing
provision regarding sharing, but cost reductions resulting from value
engineering Alternates generated by the mechanical Subcontractor and/or the
electrical Subcontractor after acceptance of the GMP and approved by Owner shall
qualify as Savings to Owner. The Performance Incentive Bonus shall be shared
among the mechanical Subcontractor and the electrical Subcontractor in a manner
jointly determined by the Owner and Contractor; provided that the electrical
Subcontractor’s share of the Performance Incentive Bonus shall not exceed TWO
HUNDRED THOUSAND DOLLARS ($200,000.00) and the mechanical Subcontractor’s share
of the Performance Incentive Bonus shall not exceed ONE HUNDRED FIFTY THOUSAND
DOLLARS ($150,000.00). As used herein, the term “Overall Project Savings” shall
mean the difference, as of the date of final completion, between the GMP upon
final completion of the Work and the total aggregate sum of the Cost of the Work
plus the Contractor’s Fee.

§ 5.2.2 The Guaranteed Maximum Price is based on the following alternates, if
any, which are described in the Contract Documents and are hereby accepted by
the Owner:

(State the numbers or other identification of accepted alternates. If decisions
on other alternates are to be made by the Owner subsequent to the execution of
this Agreement, attach a schedule of such other alternates showing the amount
for each and the date when the amount expires.)

§ 5.2.3 Unit prices, if any, are as follows: If, at any time, Owner’s lender
requires that Contractor obtain a performance bond and/or payment bond, then
Owner may, by issuing a Change Directive or Change Order, require Contractor to
post a performance bond and/or a payment bond from a surety reasonably
acceptable to Owner and Owner’s lender, on forms reasonably acceptable to Owner
and Owner’s lender, and in amounts up to the GMP, and if such bonds are
required, then Contractor shall be paid, and the GMP increased by, an amount
reasonably agreed to by Owner and Contractor and set forth in a Change Directive
or Change Order issued by Owner.

 

Description

  

Units

   Price ($ 0.00)

To provide performance and

payment bonds

        TBD, if necessary

§ 5.2.4 Allowances, if any, are as follows

(Identify and state the amounts of any allowances, and state whether they
include labor, materials, or both.)

 

4



--------------------------------------------------------------------------------

Allowance

   Amount ($ 0.00)   

Included items

N/A    N/A    N/A

§ 5.2.5 Assumptions, if any, on which the Guaranteed Maximum Price is based are
as follows:

N/A

§ 5.2.6 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Contractor has provided in the
Guaranteed Maximum Price for such further development consistent with the
Contract Documents and reasonably inferable therefrom. Such further development
does not include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.

ARTICLE 6 CHANGES IN THE WORK

§ 6.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work may be determined by any of the methods listed in Section 7.3.3 of AIA
Document A201-1997.

§ 6.2 In calculating adjustments to subcontracts (except those awarded with the
Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of AIA Document A201-1997 and the terms “costs”
and “a reasonable allowance for overhead and profit” as used in Section 7.3.6 of
AIA Document A201-1997 shall have the meanings assigned to them in AIA Document
A201-1997 and shall not be modified by Articles 5, 7 and 8 of this Agreement.
Adjustments to subcontracts awarded with the Owner’s prior consent on the basis
of cost plus a fee shall be calculated in accordance with the terms of those
subcontracts.

§ 6.3 In calculating adjustments to the Guaranteed Maximum Price, the terms
“cost” and “costs” as used in the above-referenced provisions of AIA Document
A201-1997 shall mean the Cost of the Work as defined in Article 7 of this
Agreement and the terms “fee” and “a reasonable allowance for overhead and
profit” shall mean the Contractor’s Fee as defined in Section 5.1.2 of this
Agreement.

§ 6.4 If no specific provision is made in Section 5.1 for adjustment of the
Contractor’s Fee in the case of changes in the Work, or if the extent of such
changes is such, in the aggregate, that application of the adjustment provisions
of Section 5.1 will cause substantial inequity to the Owner or Contractor, the
Contractor’s Fee shall be equitably adjusted on the basis of the Fee established
for the original Work, and the Guaranteed Maximum Price shall be adjusted
accordingly.

ARTICLE 7 COSTS TO BE REIMBURSED

§ 7.1 COST OF THE WORK

The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work. Such costs shall be at rates
not higher than the standard paid at the place of the Project except with prior
consent of the Owner. The Cost of the Work shall include only the items set
forth in this Article 7.

§ 7.2 LABOR COSTS

§ 7.2.1 Wages of construction workers directly employed by the Contractor to
perform the construction of the Work at the site or, with the Owner’s approval,
at off-site workshops.

§ 7.2.2 Wages or salaries of the Contractor’s supervisory and administrative
personnel when stationed at the site with the Owner’s approval.

(If it is intended that the wages or salaries of certain personnel stationed at
the Contractor’s principal or other offices shall be included in the Cost of the
Work, identify in Article 14 the personnel to be included and whether for all or
only part of their time, and the rates at which their time will be charged to
the Work.)

§ 7.2.3 Wages and salaries of the Contractor’s supervisory or administrative
personnel engaged, at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work.

§ 7.2.4 Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Sections 7.2.1 through 7.2.3.

 

5



--------------------------------------------------------------------------------

§ 7.3 SUBCONTRACT COSTS

§ 7.3.1 Payments made by the Contractor to Subcontractors in accordance with the
requirements of the subcontracts.

§ 7.4
COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED CONSTRUCTION

§ 7.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.

§ 7.4.2 Costs of materials described in the preceding Section 7.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner’s property at the completion of
the Work or, at the Owner’s option, shall be sold by the Contractor. Any amounts
realized from such sales shall be credited to the Owner as a deduction from the
Cost of the Work.

§ 7.5
COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED ITEMS

§ 7.5.1 Costs, including transportation and storage, installation, maintenance,
dismantling and removal of materials, supplies, temporary facilities, machinery,
equipment, and hand tools not customarily owned by construction workers, that
are provided by the Contractor at the site and fully consumed in the performance
of the Work; and cost (less salvage value) of such items if not fully consumed,
whether sold to others or retained by the Contractor. Cost for items previously
used by the Contractor shall mean fair market value.

§ 7.5.2 Rental charges for temporary facilities, machinery, equipment, and hand
tools not customarily owned by construction workers that are provided by the
Contractor at the site, whether rented from the Contractor or others, and costs
of transportation, installation, minor repairs and replacements, dismantling and
removal thereof. Rates and quantities of equipment rented shall be subject to
the Owner’s prior approval.

§ 7.5.3 Costs of removal of debris from the site.

§ 7.5.4 Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office.

§ 7.5.5 That portion of the reasonable expenses of the Contractor’s personnel
incurred while traveling in discharge of duties connected with the Work.

§ 7.5.6 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, if approved in advance by the Owner.

§ 7.6 MISCELLANEOUS COSTS

§ 7.6.1 That portion of insurance and bond premiums that can be directly
attributed to this Contract.

§ 7.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work.

§ 7.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents to pay.

§ 7.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of AIA Document A201-1997 or other provisions of
the Contract Documents, and which do not fall within the scope of Section 7.7.3.

§ 7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Contractor resulting from such suits or claims and payments of
settlements made with the Owner’s consent. However, such costs of legal
defenses, judgments and settlements shall not be included in the calculation of
the Contractor’s Fee or subject to the Guaranteed Maximum Price. If such
royalties, fees and costs are excluded by the last sentence of Section 3.17.1 of
AIA Document A201-1997 or other provisions of the Contract Documents, then they
shall not be included in the Cost of the Work.

 

6



--------------------------------------------------------------------------------

§ 7.6.6 Data processing costs related to the Work.

§ 7.6.7 Deposits lost for causes other than the Contractor’s negligence or
failure to fulfill a specific responsibility to the Owner as set forth in the
Contract Documents.

§ 7.6.8 Legal, mediation and costs of arbitration or legal proceedings,
including attorneys’ fees, other than those arising from disputes between the
Owner and Contractor, reasonably incurred by the Contractor in the performance
of the Work and with the Owner's prior written approval; which approval shall
not be unreasonably withheld.

§ 7.6.9 Expenses incurred in accordance with the Contractor’s standard personnel
policy for relocation and temporary living allowances of personnel required for
the Work, if approved by the Owner.

§ 7.7 OTHER COSTS AND EMERGENCIES

§ 7.7.1 Other costs incurred in the performance of the Work if and to the extent
approved in advance in writing by the Owner.

§ 7.7.2 Costs due to emergencies incurred in taking action to prevent threatened
damage, injury or loss in case of an emergency affecting the safety of persons
and property, as provided in Section 10.6 of AIA Document A201-1997.

§ 7.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Contractor, Subcontractors or suppliers, provided that such damaged or
nonconforming Work was not caused by negligence or failure to fulfill a specific
responsibility of the Contractor and only to the extent that the cost of repair
or correction is not recoverable by the Contractor from insurance, sureties,
Subcontractors or suppliers.

ARTICLE 8 COSTS NOT TO BE REIMBURSED

§ 8.1 The Cost of the Work shall not include:

§ 8.1.1 Salaries and other compensation of the Contractor’s personnel stationed
at the Contractor’s principal office or offices other than the site office,
except as specifically provided in Sections 7.2.2 and 7.2.3 or as may be
provided in Article 14.

§ 8.1.2 Expenses of the Contractor’s principal office and offices other than the
site office.

§ 8.1.3 Overhead and general expenses, except as may be expressly included in
Article 7.

§ 8.1.4 The Contractor’s capital expenses, including interest on the
Contractor's capital employed for the Work.

§ 8.1.5 Rental costs of machinery and equipment, except as specifically provided
in Section 7.5.2.

§ 8.1.6 Except as provided in Section 7.7.3 of this Agreement, costs due to the
negligence or failure to fulfill a specific responsibility of the Contractor,
Subcontractors and suppliers or anyone directly or indirectly employed by any of
them or for whose acts any of them may be liable.

§ 8.1.7 Any cost not specifically and expressly described in Article 7.

§ 8.1.8 Costs, other than costs included in Change Orders approved by the Owner,
that would cause the Guaranteed Maximum Price to be exceeded.

ARTICLE 9 DISCOUNTS, REBATES AND REFUNDS

§ 9.1 Cash discounts obtained on payments made by the Contractor shall accrue to
the Owner if (1) before making the payment, the Contractor included them in an
Application for Payment and received payment therefor from the Owner, or (2) the
Owner has deposited funds with the Contractor with which to make payments;
otherwise, cash discounts shall accrue to the Contractor. Trade discounts,
rebates, refunds and amounts received from sales of surplus materials and
equipment shall accrue to the Owner, and the Contractor shall make provisions so
that they can be secured. The Contractor shall not obtain for its own benefit
any discounts, rebates, or refunds in connection with the Work prior to
providing the Owner with seven (7) days’ prior written notice of the potential
discount, rebate, or refund and an opportunity to furnish funds necessary to
obtain such discount, rebate, or refund on behalf of the Owner in accordance
with the requirements of this Paragraph 9.1.

 

7



--------------------------------------------------------------------------------

§ 9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 9.1 shall be credited to the Owner as a deduction from the Cost of the
Work.

ARTICLE 10 SUBCONTRACTS AND OTHER AGREEMENTS

§ 10.1 Those portions of the Work that the Contractor does not customarily
perform with the Contractor's own personnel shall be performed under
subcontracts or by other appropriate agreements with the Contractor. The Owner
may designate specific persons or entities from whom the Contractor shall obtain
bids. The Contractor shall obtain bids from Subcontractors and from suppliers of
materials or equipment fabricated especially for the Work and shall deliver such
bids to the Architect. The Owner shall then determine, with the advice of the
Contractor and the Architect, which bids will be accepted. The Contractor shall
not be required to contract with anyone to whom the Contractor has reasonable
objection.

§ 10.2 Owner and Contractor acknowledge and agree that Contractor will require
each Subcontractor that is a party to a subcontract with a subcontract sum
greater than Fifty Thousand Dollars ($50,000.00) (each such subcontract, a
“Major Subcontract”) to obtain performance and payment bonds: (i) from a surety
reasonably acceptable to Owner and Owner’s lender, (ii) on forms reasonably
acceptable to Owner and Owner’s lender, (iii) in amounts equal to the total
subcontract sum, and (iv) that name Owner and Owner’s lender (if requested by
Owner’s lender) as obligees under such bonds. Notwithstanding the foregoing to
the contrary, with respect to the performance and payment bonds (the “MEP
Subcontractor Bonds”) to be obtained by the electrical Subcontractor and the
mechanical Subcontractor (the “MEP Subcontractors”), the amounts of such MEP
Subcontractor Bonds shall not include any amounts paid, or to be paid, by the
MEP Subcontractors, as applicable, for major mechanical, electrical, and
plumbing equipment (the “Major MEP Equipment”) to be incorporated into the
Project pursuant to the respective subcontracts between each MEP Subcontractor
and the Contractor. The amounts expended, or to be expended, by the MEP
Subcontractors for the Major MEP Equipment are listed in Exhibit 10.2.1 attached
hereto and made a part hereof. Further notwithstanding anything to the contrary
contained herein, Owner and Contractor agree that Contractor will not require
those Subcontractors listed on Exhibit 10.2.2 attached hereto and made a part
hereof to obtain performance or payment bonds for those items listed on Exhibit
10.2.2.

§ 10.3 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner.

§ 10.4 Except for the performance of the Contractor’s General Conditions Work or
as otherwise agreed in writing by both parties hereto, the Contractor must
competitively bid any trade Work that the Contractor wishes to perform with the
Contractor’s own forces, or through an Affiliate, and shall obtain no less than
two (2) additional responsive bids from responsible Subcontractors acceptable to
the Owner. The Contractor, or an Affiliate, shall be permitted to perform such
trade Work only if (i) the Owner in its sole discretion consents thereto in
writing after full disclosure in writing by the Contractor to the Owner of the
affiliation or relationship of Affiliate to the Contractor, (ii) the Owner
approves in writing any subcontract, contract, purchase order, agreement, or
other arrangement between the Contractor and such Affiliate in form and
substance, and (iii) the Contractor has given due consideration to any
applicable MBE/WBE and EEO requirements. The parties contemplate that the
Contractor will competitively bid to perform certain trade Work for the Project.
In the event Contractor is the low bidder and performs any such trade Work with
its own forces or through an Affiliate, then Owner shall pay Contractor for
Contractor’s performance of such trade Work on either (i) the basis of a fixed
price, or (ii) a cost plus fee basis, in which event Contractor shall be
permitted to charge as an item of the Cost of the Work, ten percent (10%) of the
Contractor’s actual cost of performing such trade Work, which amount shall be
the full and complete compensation for any overhead, profit, or other form of
markup or fee as a general contractor for such trade Work (the “Trade Work
Payment Options”). Owner and Contractor shall use commercially reasonable, good
faith efforts to agree on which Trade Work Payment Option shall be used to pay
for any trade Work performed by Contractor prior to the date on which the
Guaranteed Maximum Price shall be determined under Section 5.2.1 hereof. In the
event Owner and Contractor agree that Owner shall pay Contractor for
Contractor’s performance of any trade Work under this Section 10.4 on a cost
plus fee basis, then Contractor shall, with respect to the cost of such trade
Work, have obligations to retain records and cooperate with audits as required
under Article 11 hereof. Any trade Work performed by the Contractor’s own forces
or by an Affiliate, if required by the Owner, shall be covered in a separate
agreement between the Owner and the Contractor or the Affiliate. Such agreement
shall, without limitation, satisfy all requirements for subcontracts as set
forth in Subparagraph 5.3.1 of the General Conditions. The term “Affiliate” is
hereby deemed to mean any

 

8



--------------------------------------------------------------------------------

entity related to or affiliated with the Contractor or in which the Contractor
has direct or indirect ownership or control, including, without limitation,
(i) any entity owned in whole or in part by the Contractor; (ii) any entity with
more than a thirty percent (30%) interest in the Contractor; and (iii) any
entity in which any officer, director, employee, partner, or shareholder of the
Contractor, or any Affiliate, has a direct or indirect interest.

§ 10.5 Owner and Contractor acknowledge and agree that Contractor will directly
purchase certain mechanical, electrical and/or plumbing equipment to be
incorporated into the Project, which equipment is in addition to the Major MEP
Equipment purchased, or to be purchased, by the MEP Subcontractors. Contractor
shall be responsible for conferring and coordinating with the MEP Subcontractors
to determine what equipment will be purchased directly by Contractor and what
equipment will be Major MEP Equipment purchased by the MEP Subcontractors. Owner
will pay Contractor for the equipment purchased directly by Contractor pursuant
to this Section 10.5 in amounts equal to the cost of such equipment plus a 1.5%
procurement fee, and such amounts shall be considered part of the Cost of the
Work and included in the GMP.

ARTICLE 11 ACCOUNTING RECORDS

§ 11.1 The Contractor shall keep full and detailed accounts and exercise such
controls as may be necessary for proper financial management under this
Contract, and the accounting and control systems shall be satisfactory to the
Owner. The Owner and the Owner's accountants shall be afforded access to, and
shall be permitted to audit and copy, the Contractor's records, books,
correspondence, instructions, drawings, receipts, subcontracts, purchase orders,
vouchers, memoranda and other data relating to this Contract, and the Contractor
shall preserve these for a period of three years after final payment, or for
such longer period as may be required by law.

§ 11.2 All records shall be maintained in accordance with generally accepted
accounting procedures, consistently applied. Subcontractors retained by the
Contractor on a “cost-plus” basis shall have the same obligations to retain
records and cooperate with audits as are required of the Contractor under this
Article 11. If any inspection by the Owner of the Contractor’s records, book,
correspondence, instructions, drawings, receipts, vouchers, memoranda, and any
other data relating to the Contract Documents reveal an overcharge, including,
without limitation, any untimely request for payment as described in Paragraph
13.3, the Contractor shall pay the Owner upon demand the amount of the
overcharge, and if the overcharge is the result of gross negligence or
intentional misconduct, an additional amount equal to twenty percent (20%) of
such overcharge, as reimbursement for the administrative expenses incurred in
determining the overcharge. The requirements of this Article 11 shall not apply
to any portion of an overcharge that is the subject of a good-faith dispute
between the Owner and the Contractor.

ARTICLE 12 PAYMENTS

§ 12.1 PROGRESS PAYMENTS

§ 12.1.1 (a) Based upon Applications for Payment submitted to the Architect by
the Contractor and Certificates for Payment issued by the Architect, the Owner
shall make progress payments on account of the Contract Sum to the Contractor as
provided below and elsewhere in the Contract Documents.

(b) If required by the Owner, on or before the 20th day of each month, the
Contractor will submit, and the Owner, the Architect, and the Contractor shall
meet to review, a preliminary draft of Contractor’s next Application for Payment
(“Draft Application”) prepared by the Contractor. The Contractor shall revise
the Draft Application to address any objection or recommendation of either the
Owner or the Architect that is consistent with the requirements of the Contract
Documents. Such revised Draft Application shall be submitted by the Contractor
to the Owner as the Application for Payment on the dates required by the
Contract Documents for submission of same. The Contractor shall also submit with
each Application for Payment a written narrative describing the basis for any
item set forth in the Application for Payment that does not conform to
instructions of the Owner or the Architect in connection with any applicable
Draft Application.

§ 12.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month, or as follows:

N/A

§ 12.1.3 Provided that an Application for Payment is received by the Owner not
later than the 25th day of a month (and subject to the other terms of the
Contract Documents), the Owner shall make payment to the Contractor not later
than the 30th day of the following month. If an Application for Payment is
received by the Architect after the application date fixed above, payment shall
be made by the Owner not later than forty-five (45) days after the Owner
receives the Application for Payment.

 

9



--------------------------------------------------------------------------------

§ 12.1.4 With each Application for Payment, the Contractor shall submit
payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached, and any other evidence required by the Owner to demonstrate
that cash disbursements already made by the Contractor on account of the Cost of
the Work equal or exceed (1) progress payments already received by the
Contractor; less (2) that portion of those payments attributable to the
Contractor's Fee; plus (3) payrolls for the period covered by the present
Application for Payment. In addition to other required items, each Application
for Payment shall be accompanied by the following, all in form and substance
satisfactory to the Owner and in compliance with applicable statutes of the
State of Illinois:

 

  (i) A duly executed and acknowledged Contractor’s Sworn Statement showing all
Subcontractors with whom the Contractor has entered into subcontracts, the
amount of each such subcontract, the amount requested for any Subcontractor in
the Application for Payment, and the amount to be paid to the Contractor from
such progress payment, together with similar sworn statements from all
Subcontractors and, where appropriate, from lower tier subcontractors;

 

  (ii) Duly executed waivers of mechanics’ and material suppliers’ liens from
the Contractor and all such Subcontractors, establishing payment or satisfaction
of the payment requested by the Contractor in the Application for Payment; and

 

  (iii) Such other information, documentation, and materials as the Owner of the
Architect may require.

§ 12.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Contractor, and approved by the Owner and Architect,
in accordance with the Contract Documents. The schedule of values shall allocate
the entire Guaranteed Maximum Price among the various portions of the Work,
except that the Contractor's Fee and the Contractor’s General Conditions Work
shall be shown as separate items. The schedule of values shall be prepared in
such form and supported by such data to substantiate its accuracy as the
Architect may require. This schedule, when approved by the Owner and Architect
as required by the Contract Documents, shall be used as a basis for reviewing
the Contractor's Applications for Payment.

§ 12.1.6 Applications for Payment shall show the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment. The percentage of completion shall be the lesser of (1) the
percentage of that portion of the Work which has actually been completed; or
(2) the percentage obtained by dividing (a) the expense that has actually been
incurred by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment prior to the next
Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.

§ 12.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

 

  .1 take that portion of the Guaranteed Maximum Price properly allocable to
completed Work, other than the Contractor’s General Conditions, as determined by
multiplying the percentage of completion of each portion of the Work by the
share of the Guaranteed Maximum Price allocated to that portion of the Work in
the Schedule of Values. Pending final determination of cost to the Owner of
changes in the Work, amounts not in dispute shall be included as provided in
Section 7.3.8 of AIA Document A201-1997;

 

  .2 add that portion of the Guaranteed Maximum Price properly allocable to
materials and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work, or if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing;

 

  .3 add the Contractor’s Fee and the portion of the Contractor’s General
Conditions Work calculated in accordance with the Schedule of Values for such
Work submitted in accordance with the Contract Documents. The Contractor’s Fee
shall be computed based upon the Cost of the Work described in the two preceding
Clauses at the rate stated in Section 5.1.2 or, if the Contractor’s Fee is
stated as a fixed sum in that Subparagraph, shall be an amount that bears the
same ratio to that fixed-sum fee as the Cost of the Work in the two preceding
Clauses bears to a reasonable estimate of the probable Cost of the Work upon its
completion;

 

10



--------------------------------------------------------------------------------

  .4 subtract the aggregate of previous payments made by the Owner;

 

  .5 subtract the shortfall, if any, indicated by the Contractor in the
documentation required by Section 12.1.4 to substantiate prior Applications for
Payment, or resulting from errors subsequently discovered by the Owner’s
accountants in such documentation; and

 

  .6 subtract amounts, if any, for which the Architect has withheld or nullified
a Certificate for Payment as provided in Section 9.5 of AIA Document A201-1997.

§ 12.1.8 Notwithstanding anything to the contrary contained herein, payments to
each Subcontractor shall be subject to retainage as reasonably agreed to between
Owner and Contractor. As of the date hereof, Owner and Contractor have agreed to
retainage amounts for certain Subcontractors as set forth in Exhibit 12.1.8
attached hereto and made a part hereof (the “Subcontractor Retainage List”).
Contractor shall periodically (at least once a month) update the Subcontractor
Retainage List to reflect retainage amounts agreed to between Owner and
Contractor for additional Subcontractors and, if applicable, Sub-subcontractors.
Owner and Contractor shall agree upon a mutually acceptable procedure for review
and approval of payments and retention for Subcontractors and, if applicable,
Sub-subcontractors.

§ 12.1.9 In taking action on the Contractor’s Applications for Payment, the
Owner and Architect shall be entitled to rely on the accuracy and completeness
of the information furnished by the Contractor.

§ 12.2 FINAL PAYMENT

§ 12.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Contractor when:

 

  .1 the Contractor has fully performed the Contract (including the Contractor’s
obligation to correct Work then identified as defective or non-conforming) but
excluding the Contractor's responsibility to correct Work not then identified as
defective or non-conforming as provided in Section 12.2.2 of AIA Document
A201-1997, and to satisfy other requirements, if any, which extend beyond final
payment; and

 

  .2 a final Certificate for Payment has been issued by the Architect and
approved by the Owner and Architect as required by the Contract Documents.

§ 12.2.2 The Owner’s final payment to the Contractor shall be made no later than
30 days after the issuance and approval of the Architect's final Certificate for
Payment, or as follows:

§ 12.2.3 The Owner’s accountants will review and report in writing on the
Contractor’s final accounting within 30 days after delivery of the final
accounting to the Architect by the Contractor. Based upon such Cost of the Work
as the Owner's accountants report to be substantiated by the Contractor's final
accounting, and provided the other conditions of Section 12.2.1 have been met,
the Architect will, within seven days after receipt of the written report of the
Owner’s accountants, either issue to the Owner a final Certificate for Payment
with a copy to the Contractor, or notify the Contractor and Owner in writing of
the Architect's reasons for withholding a certificate as provided in
Section 9.5.1 of the AIA Document A201-1997. The time periods stated in this
Section 12.2.3 supersede those stated in Section 9.4.1 of the AIA Document
A201-1997.

§ 12.2.4 If the Owner’s accountants report the Cost of the Work as substantiated
by the Contractor’s final accounting to be less than claimed by the Contractor,
the Contractor shall be entitled to invoke mediation and the dispute resolution
provisions of the Contract Documents in relation to the disputed amount without
a further decision of the Architect. Such demand for mediation shall be made by
the Contractor within 30 days after the Contractor’s receipt of a copy of the
Architect’s final Certificate for Payment; failure to demand mediation within
this 30-day period shall result in the substantiated amount reported by the
Owner's accountants becoming binding on the Contractor. Pending a final
resolution by litigation or other legal process, the Owner shall pay the
Contractor the amount certified in the Architect’s final Certificate for
Payment.

 

11



--------------------------------------------------------------------------------

§ 12.2.5 If, subsequent to final payment and at the Owner’s request, the
Contractor incurs costs described in Article 7 and not excluded by Article 8 to
correct defective or nonconforming Work, the Owner shall reimburse the
Contractor such costs and the Contractor's Fee applicable thereto on the same
basis as if such costs had been incurred prior to final payment, but not in
excess of the Guaranteed Maximum Price. If the Contractor has participated in
savings as provided in Section 5.2, the amount of such savings shall be
recalculated and appropriate credit given to the Owner in determining the net
amount to be paid by the Owner to the Contractor.

ARTICLE 13 TERMINATION OR SUSPENSION

§ 13.1 The Contract may be terminated by the Contractor, or by the Owner for
convenience, as provided in Article 14 of AIA Document A201-1997. However, the
amount to be paid to the Contractor under Section 14.1.3 of AIA Document
A201-1997 shall not exceed the amount the Contractor would be entitled to
receive under Section 13.2 below, except that the Contractor's Fee shall be
calculated as if the Work had been fully completed by the Contractor, including
a reasonable estimate of the Cost of the Work for Work not actually completed.

§ 13.2 The Contract may be terminated by the Owner for cause as provided in
Article 14 of AIA Document A201-1997. The amount, if any, to be paid to the
Contractor under Section 14.2.4 of AIA Document A201-1997 shall not cause the
Guaranteed Maximum Price to be exceeded, nor shall it exceed an amount
calculated as follows:

§ 13.2.1 Take the Cost of the Work incurred by the Contractor to the date of
termination;

§ 13.2.2 Add the Contractor’s Fee computed upon the Cost of the Work to the date
of termination at the rate stated in Section 5.1.2 or, if the Contractor’s Fee
is stated as a fixed sum in that Section, an amount that bears the same ratio to
that fixed-sum Fee as the Cost of the Work at the time of termination bears to a
reasonable estimate of the probable Cost of the Work upon its completion; and

§ 13.2.3 Subtract the aggregate of previous payments made by the Owner.

§ 13.3 The Owner shall also pay the Contractor fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Contractor that the Owner elects to retain and that is not otherwise included in
the Cost of the Work under Section 13.2.1. To the extent that the Owner elects
to take legal assignment of subcontracts and purchase orders (including rental
agreements), the Contractor shall, as a condition of receiving the payments
referred to in this Article 13, execute and deliver all such papers and take all
such steps, including the legal assignment of such subcontracts and other
contractual rights of the Contractor, as the Owner may require for the purpose
of fully vesting in the Owner the rights and benefits of the Contractor under
such subcontracts or purchase orders.

§ 13.4 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201-1997; in such case, the Guaranteed Maximum Price and Contract Time
shall be increased as provided in Section 14.3.2 of AIA Document A201-1997
except that the term "profit" shall be understood to mean the Contractor's Fee
as described in Sections 5.1.2 and Section 6.4 of this Agreement.

ARTICLE 14 MISCELLANEOUS PROVISIONS

§ 14.1 Where reference is made in this Agreement to a provision AIA Document
A201-1997 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.

§ 14.2 Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the rate stated below, or in the absence thereof, at the
legal rate prevailing from time to time at the place where the Project is
located.

(Insert rate of interest agreed upon, if any.)

8.00% per annum

(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s and
Contractor’s principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)

 

12



--------------------------------------------------------------------------------

§ 14.3 The Owner’s representative is:

(Name, address and other information.)

Bob Berlinsky (provided, however, that Change Orders will be valid only if
executed by either Hossein Fateh or Lammot J. du Pont)

DuPont Fabros Technology, Inc.

1212 New York Ave., NW, Suite 900

Washington, D.C. 20005

Phone: 301-509-5087

§ 14.4 The Contractor’s representative is:

(Name, address and other information.)

Tom Shumaker, Regional Vice President

§ 14.5 Neither the Owner’s nor the Contractor’s representative shall be changed
without ten days’ written notice to the other party.

§ 14.6 Other provisions:

§ 14.6.1 Key supervisory personnel assigned by the Contractor to this Project
are as follows:

 

Name

     

Function

    Tom Shumaker     Project Executive   Gavin Kalley     Project Manager   Andy
Hyde     Superintendent   Rick Morgan     Principal in Charge  

So long as the individuals named above remain actively employed or retained by
the Contractor, they shall perform the functions indicated next to their names
unless the Owner agrees to the contrary in writing, such agreement not to be
unreasonably withheld. Should any of the named individuals leave Contractor’s
employ, the replacement shall be subject to the approval of Owner, not to be
unreasonably withheld. In the event one or more individuals not listed above
subsequently assumes one or more of those functions listed above, the Contractor
shall be bound by the provisions of this Section 14.6.1 as though such
individuals had been listed above. Owner may require Contractor to remove from
the Project any individual who, in the reasonable judgment of Owner, is
unqualified, whose work is unsatisfactory, or whose presence on the Project is
having an adverse impact on the progress or cost of the Work.

§ 14.6.2 The Contractor represents and warrants the following to the Owner (in
addition to any other representations and warranties contained in the Contract
Documents), as a material inducement to the Owner to execute this Agreement,
which representations and warranties shall survive the execution and delivery of
this Agreement, any termination of this Agreement, and the final completion of
the Work:

.1 The Contractor and its Subcontractors are financially solvent, able to pay
all debts as they mature, and possessed of sufficient working capital to
complete the Work and perform all obligations hereunder;

.2 The Contractor is able to furnish the plant, tools, materials, supplies,
equipment, and labor required to complete the Work and perform its obligations
hereunder and has sufficient experience and competence to do so;

.3 The Contractor is authorized to do business in the State of Illinois and is
properly licensed by all necessary governmental and public and quasi-public
authorities having jurisdiction over the Contractor and over the Work and the
Project;

.4 The Contractor’s execution of the Agreement and performance thereof is within
the Contractor’s duly authorized powers;

 

13



--------------------------------------------------------------------------------

.5 The Contractor’s duly authorized representative has visited the site of the
Project, is familiar with the local conditions under which the Work is to be
preformed, and has correlated observations with the requirements of the Contract
Documents; and

.6 The Contractor is a large, sophisticated contractor who possesses a high
level of experience and expertise in the business administration, construction,
construction management, and superintendence of projects of the size,
complexity, and nature of this particular Project, and will perform the Work
with the care, skill, and diligence of such a contractor.

§ 14.6.3 (a) Contractor acknowledges and agrees that Owner’s lender shall have a
priority security interest in the Project, the site, and all of the Work, and
Contractor agrees to execute all documents necessary to give effect to such
priority, including an appropriate subordination agreement and appropriate
collateral assignment agreements.

(b) Notwithstanding anything to the contrary contained in any other provision of
any of the Contract Documents, the Owner’s members, affiliates, officers,
directors, agents, employees, successors or assigns, or any of them, shall not
have any personal liability under this Agreement for any obligation at any time.
The Contractor understands and agrees that the Contractor shall look solely to,
and be limited by, the Owner’s equity interest in and to the Project for the
satisfaction of any claim the Contractor has against the Owner. In furtherance
of the foregoing, Contractor acknowledges that Owner may (i) transfer the
Project and the Work performed by Contractor to a separate entity under common
control with Owner and (ii) assign this Agreement to such entity.

§ 14.6.4 Copies of all payment applications shall be provided to the following
address:

Tarantula Ventures LLC

c/o DuPont Fabros Technology, Inc.

1212 New York Avenue, NW, Suite 900

Washington, D.C. 20005

Attn: CH1 Asset Manager

§ 14.6.5 Owner anticipates executing financing agreements for the construction
of the Project by December 31, 2007, and Contractor shall reasonably cooperate
with Owner to obtain such financing. Contractor and Owner agree to amend the
Contract Documents to accommodate any customary or otherwise reasonable
requirements of Owner’s lender related to the administration of the Project and
this Agreement, including methods and requirements for submitting and obtaining
approval of payment applications and insurance requirements.

§ 14.6.6 Contractor shall keep the Project free of liens by any Subcontractor or
supplier or any person claiming through any Subcontractor or supplier, and shall
promptly (but in no event later than twenty (20) days after any such lien is
filed) discharge or bond off any lien filed on the Project. In the event
Contractor fails to promptly discharge or bond off any lien filed on the
Project, Owner may, but shall not be obligated to, and without prejudice to any
other remedies Owner may have, discharge or bond off any such lien, in which
case, Contractor shall, within fifteen (15) days of receipt of written notice
thereof, reimburse Owner for any costs or expenses, including reasonable
attorneys’ fees, actually incurred by Owner to discharge or bond off such lien.

§ 14.6.7 Change Orders and Construction Change Directives involving or resulting
in an extension of time or an increase in the GMP shall be valid as against
Owner only if signed by either Hossein Fateh or Lammot J. du Pont, in their
respective capacities as Chief Executive Officer and Executive Chairman of the
Board of DuPont Fabros Technology, Inc.

ARTICLE 15 ENUMERATION OF CONTRACT DOCUMENTS

§ 15.1 The Contract Documents, except for Modifications issued after execution
of this Agreement, are enumerated as follows:

§ 15.1.1 The Agreement is this executed 1997 edition of the Standard Form of
Agreement Between Owner and Contractor, AIA Document A111-1997, as amended.

 

14



--------------------------------------------------------------------------------

§ 15.1.2 The General Conditions are the 1997 edition of the General Conditions
of the Contract for Construction, AIA Document A201-1997 as modified by the
agreement of the parties. A copy of the modified 1997 edition of the General
Conditions of the Contract for Construction, AIA Document A201-1997 applicable
to this Agreement is attached as Exhibit 15.1.2. All references in the Contract
Documents to AIA Document A201 shall refer to the foregoing described document.

§ 15.1.3 The Supplementary and other Conditions of the Contract are those
contained in the Project Manual dated , and are as follows:

 

Document

 

Title

 

Pages

N/A    

§ 15.1.4 The Drawings and Specifications are listed in Exhibit 15.1.4 attached
hereto.

(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)

Title of Drawings and Specifications exhibit: Exhibit “E” – CH1 – List of
Drawings and Specifications – 4/17/2007

§ 15.1.5 Intentionally Deleted.

§ 15.1.6 The Addenda, if any, are as follows:

 

Number

 

Date

 

Pages

NONE    

Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 15.

§ 15.1.7 Other Documents, if any, forming part of the Contract Documents are as
follows: NONE

(List here any additional documents, such as a list of alternates that are
intended to form part of the Contract Documents. AIA Document A201-1997 provides
that bidding requirements such as advertisement or invitation to bid,
Instructions to Bidders, sample forms and the Contractor's bid are not part of
the Contract Documents unless enumerated in this Agreement. They should be
listed here only if intended to be part of the Contract Documents.)

ARTICLE 16 INSURANCE AND BONDS

(List required limits of liability for insurance and bonds. AIA Document
A201-1997 gives other specific requirements for insurance and bonds.) Policies
of insurance described below are to be provided by Contractor and each
Subcontractor. Amounts of insurance coverage shall, at a minimum, meet the
requirements of Owner’s lender. If the amount of insurance coverage required by
Owner’s lender exceeds the amounts set forth below, then Contractor shall use
best efforts to secure such coverage, and if Contractor incurs additional
charges directly attributable to meeting the lender’s requirements, then the
Owner shall compensate Contractor for same as a Cost of the Work, and the GMP
shall be increased by the amount of such additional charges. The policies of
insurance providing the coverages specified shall be endorsed to name the Owner,
Owner’s lender (if requested by Owner), DuPont Fabros Development LLC, DFD
Technical Services LLC, DF Technical Services LLC, Tarantula Interests LLC,
Safari Ventures LLC, Eden Management LLC, Mercer Interests LLC, Panda Interests
LLC, DuPont Fabros Technology, L.P., and DuPont Fabros Technology, Inc., as
additional insureds or loss payees, as applicable.

 

15



--------------------------------------------------------------------------------

Type of insurance

 

Limit of liability ($ 0.00)

Commercial General Liability insurance with minimum limits of $1,000,000 each
occurrence and $2,000,000 general aggregate. The policy shall include Blanket
Contractual Liability Products / Completed Operations and Personal Injury  
Commercial Umbrella Liability insurance with a minimum limit of $25,000,000 each
occurrence and $25,000,000 annual aggregate covering Bodily Injury, Property
Damage and Personal Injury Liability (minimum limit for Subcontractors shall be
$5,000,000).     Automobile Liability insurance with a minimum of $1,000,000
combined single limit for Bodily Injury and Property Damage and covering all
owned, non-owned and hired vehicles.   Employer’s liability insurance with
minimum limits of $1,000,000.  

[Remainder of Page Intentionally Left Blank]

 

16



--------------------------------------------------------------------------------

This Agreement is entered into as of the day and year first written above and is
executed in at least three original copies, of which one is to be delivered to
the Contractor, one to the Architect for use in the administration of the
Contract, and the remainder to the Owner.

 

/s/ Lammot J. du Pont

     

/s/ David W. Miller

OWNER (Signature)       CONTRACTOR (Signature)

By Lammot J. du Pont, Executive Chairman of DuPont Fabros Technology, Inc.,
managing member of Safari Ventures LLC, managing member of Tarantula Interests
LLC, managing member of Tarantula Ventures LLC

   

David W. Miller, President, Holder Construction Group, LLC

(Printed name and title)     (Printed name and title)

[The following exhibits have been omitted from this filing however will be
furnished supplementally to the Commission upon request:

 

Exhibit 2.3.1

   Scope of Work

Exhibit 5.2.1

   Contractor’s General Conditions Work

Exhibit 10.2.1

   Major MEP Equipment Amounts

Exhibit 10.2.2

   Exempt Subcontractors

Exhibit 12.1.8

   Subcontractor Retainage List

Exhibit 15.1.2

   General Conditions of the Contract for Construction

Exhibit 15.1.4

   Drawings and Specifications]

 

17